 Case 5:20-cv-00006-JPB Document 41 Filed 01/27/21 Page 1 of 2 PageID #: 241




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                WHEELING DIVISION

CHARISSA M. ERDMAN,

               Plaintiff,

v.                                                            Civil Action No. 5:20-cv-6
                                                              Honorable John Preston Bailey
US REO FUND V, LLC, and
FIRST FIDELITY REO, LLC,

               Defendants.

                       PLAINTIFF’S SUGGESTION OF TRIAL DATE

       Now comes the Plaintiff, Charissa M. Erdman, pursuant to the Court’s Order of January

20, 2021, and suggests that the Court set the trial in this matter for one of the following dates:

February 24-26, March 3-5, and March 17-19. Plaintiff anticipates that it will take her no more

than 75 minutes to complete the proceeding.

       Wherefore, Plaintiff respectfully requests that the Court set a trial date in this matter.

                                                              CHARISSA M. ERDMAN,
                                                              Plaintiff

                                                      By:     /s/ Jason E. Causey
                                                              Jason E. Causey #9482
                                                              BORDAS & BORDAS, PLLC
                                                              1358 National Road
                                                              Wheeling, WV 26003
                                                              (304) 242-8410
                                                              jcausey@bordaslaw.com
                                                              Counsel for Plaintiff
 Case 5:20-cv-00006-JPB Document 41 Filed 01/27/21 Page 2 of 2 PageID #: 242




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                WHEELING DIVISION

CHARISSA M. ERDMAN,

               Plaintiff,

v.                                                             Civil Action No. 5:20-cv-6
                                                               Honorable John Preston Bailey
US REO FUND V, LLC, and
FIRST FIDELITY REO, LLC,

               Defendants.

                                CERTIFICATE OF SERVICE

       I, Jason E. Causey, counsel for Plaintiff, hereby certify that on the 27th day of January,

2021, I served a true and exact copy of the foregoing PLAINTIFF’S SUGGESTION OF TRIAL DATE

with the Clerk of Court using the CM/ECF system, and by mailing a copy by First Class U.S. Mail,

postage prepaid, to the Defendants at the following address:

       First Fidelity
       PO Box 295
       Bogota, NJ 07603



                                                               CHARISSA M. ERDMAN,
                                                               Plaintiff

                                                    By:        /s/ Jason E. Causey
                                                               Jason E. Causey #9482
                                                               BORDAS & BORDAS, PLLC
                                                               1358 National Road
                                                               Wheeling, WV 26003
                                                               (304) 242-8410
                                                               jcausey@bordaslaw.com
                                                               Counsel for Plaintiff




                                                2
